
	

113 HJ 26 IH: Proposing an amendment to the Constitution of the United States to limit the number of consecutive terms that a Member of Congress may serve.
U.S. House of Representatives
2013-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 26
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2013
			Mr. Barr (for himself
			 and Mr. McKinley) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to limit the number of consecutive terms that a Member of
		  Congress may serve.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.No person who has been a Senator for two
				consecutive terms shall again be eligible for election or appointment to the
				Senate until the date that is one year after the end of such second consecutive
				term.
					2.No person who has been a Representative for
				six consecutive terms shall again be eligible for election to the House of
				Representatives until the date that is one year after the end of the sixth
				consecutive term.
					3.For purposes of this article, any term a
				person serves as a Senator or Representative to fill a vacancy shall not be
				included in determining the number of consecutive terms that the person has
				been a Senator or Representative unless the period of time for which the person
				fills the vacancy is greater than three years in the case of a Senator or
				greater than one year in the case of a Representative.
					4.For the purposes of this article, any term
				that began before the date of the ratification of this article shall not be
				included in determining the number of consecutive terms that a person has been
				a Senator or
				Representative.
					.
		
